Title: General Orders, 30 January 1777
From: Washington, George
To: 



Head Quarters, Morristown, Jany 30th 1777.
Quebec.Raway


The Commissary General, and his Assistants in every department of the Army, are to be particularly careful of the Hides and Tallow.
The commanding Officers of the regiments and corps lately come in, are to make themselves acquainted with the General Orders, which have been issued for the Government of the Army at this place, and to attend to them, particularly those of the 20th Instant, respecting the assignment of parades, and assembling the troops in case of alarms—Such Corps as have not already been furnished with those Orders, may get them by applying to the Adjutant General.
The Commissary of Stores is desired to make a Return of the Arms, Ammunition &c. now in his care, at this place; this to be done as soon as possible.
